COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 IN THE INTEREST OF                                                 No. 08-17-00211-CV
                                                  §
 K.S.R.W. AND D.D.W., III,                                            Appeal from the
                                                  §
 CHILDREN                                                           383rd District Court
                                                  §
                                                                  of El Paso County, Texas
                                                  §
                                                                   (TC# 2017DCM5649)
                                                  §

                                  MEMORANDUM OPINION

        Deon Demitrius Wilson, Jr., pro se, and Selina Rae Vasquez, pro se, filed notices of appeal.

The notices of appeal do not state the date of the judgment or appealable order they are seeking to

challenge. See Tex.R.App.P. 25.1(d)(2). The District Clerk’s docketing certificate reflects that

the trial court has not entered a final judgment or appealable order. We dismiss the appeal for lack

of jurisdiction.

        It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); Tex.Civ.Prac.&Rem.Code Ann. § 51.014 (West Supp. 2017)(authorizing

appeals from certain interlocutory orders). The Clerk of the Court sent Appellant Deon Demitrius

Wilson, Jr. notice that the Court intended to dismiss the appeal for lack of jurisdiction because

there is no final judgment or appealable order unless he responded within ten days and established
grounds for the appeal to continue. See Tex.R.App.P. 42.3(a). Wilson has not filed any response

to the Court’s inquiry. The Clerk of the Court was unable to send notice of intent to dismiss to

Appellant Selina Rae Vasquez because the District Clerk does not have Vasquez’s address and

Vasquez’s notice of appeal does not include her mailing address or email.             Under these

circumstances, we will apply Rule 2 and suspend Rule 42.3’s requirement that notice be given to

Vasquez of the Court’s intent to dismiss her appeal. See Tex.R.App.P. 2; Tex.R.App.P. 42.3.

Finding that there is no final judgment or appealable order, we dismiss the appeal.


November 8, 2017
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-